Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 30, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  151048                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 151048
                                                                    COA: 316553
                                                                    Wayne CC: 12-010845-FC
  ANTONIO TONY GLOSTER,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the December 30, 2014
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).
  The parties shall file supplemental briefs within 42 days of the date of this order
  addressing whether the defendant was properly assigned 15 points for offense variable
  (OV) 10, MCL 777.40, for predatory conduct, and in particular, whether the scoring of
  OV 10 was proper based on the defendant’s own conduct, or alternatively, based on the
  conduct of the defendant’s accomplices. See MCL 767.39; cf. People v Hunt, 290 Mich
  App 317, 325-326 (2010) (conviction not based on aiding and abetting), cited in People v
  Hardy, 494 Mich. 430, 442 n 32 (2013). The parties should not submit mere restatements
  of their application papers.

         The Prosecuting Attorneys Association of Michigan and the Criminal Defense
  Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issue presented in this case may move the Court for
  permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 30, 2015
           a1027
                                                                               Clerk